Exhibit 10.1

[Calyxt Letterhead]

December 19, 2018

Mr. Bill Koschak

***************

***************

Dear Mr. Koschak,

On behalf of Calyxt, Inc., (the “Company”), I am pleased to offer you a position
with the Company as Chief Financial Officer. This offer letter agreement (this
“Letter”) sets forth the terms of your offer which, if you accept, will govern
your employment with the Company.

 

1.

Certain Definitions. Certain words or phrases used in this Letter with initial
capital letters will have the meanings set forth in paragraph 9 hereof.

 

2.

Employment. If you accept the terms of this Letter by December 21, 2018, the
Company will employ you beginning on January 7, 2019 (the “Effective Date”) at
the latest, upon the terms and conditions set forth in this Letter, and ending
as provided in paragraph 6 hereof. Notwithstanding anything in this Letter to
the contrary, you will be an at-will employee of the Company and you or the
Company may terminate your employment with the Company for any reason or no
reason at any time. The period during which you are employed by the Company is
referred to in this Letter as the “Employment Term.”

 

3.

Position and Duties. You shall serve as Chief Financial Officer of the Company
and shall have the duties, responsibilities and authority consistent with an
executive serving in such position, subject to the Company’s sole right to
expand or reduce such duties, responsibilities and authority, either generally
or in specific instances. You shall devote all of your business time and
attention to the performance of your duties under this Letter and will not
engage in any other business activities, without the prior consent of the
Company’s Board of Directors. Notwithstanding the foregoing, you will be
permitted to purchase and own less than five percent (5%) of the publicly-traded
securities of any corporation, provided that such ownership represents a passive
investment and that you are not a controlling person of, or a member of a group
that controls such corporation, and provided further that this ownership does
not interfere with the performance of your duties and responsibilities to the
Company, including but not limited to the duties and responsibilities set forth
in this Section 3. You will report to the Chief Executive Officer of Calyxt.

 

 

2800 Mount Ridge Road, Roseville, MN 55113

(651) 683-2803

www.calyxt.com



--------------------------------------------------------------------------------

4.

Place of Employment and Permanent Residence.

The principal place of your employment will be the Company’s office in
Roseville, Minnesota, except that you may be required to travel on Company
business during your employment.

 

5.

Compensation and Benefits.

 

  (a)

Salary. The Company shall pay you an annualized salary of $320,000 (the “Base
Salary”) during the Employment Period in periodic installment in accordance with
the Company’s payroll practices as may be in effect from time to time, but not
less frequently than monthly. Your Base Salary will be subject to review at
least annually by the Board and the Board may, but will not be required to,
increase your Base Salary during the Employment Term.

 

  (b)

Sign-On Bonus.

 

  i.

Cash Sign-On Bonus. In consideration of your foregone compensation at your
previous employer, the Company will give you a one-time Cash Sign-On Bonus in
the amount of one hundred eighty thousand dollars ($180,000), minus all
appropriate deductions for local, state, federal and payroll tax withholdings.
This Bonus will be paid in two installments: a single payment of one hundred
thousand dollars ($100,000) payable sixty (60) days of the Effective Date and
one payment of eighty thousand dollars ($80,000) payable twelve (12) months of
the Effective Date.

 

  ii.

Each respective Cash Sign-On Cash Bonus installment will be vested in the amount
of 25% on the date of payment, an additional 15% on the first anniversary of the
date of payment, and 5% of the remaining amount will vest on the last day of
each calendar quarter beginning after the first anniversary of the payment.

 

  iii.

If you voluntarily terminate your employment with the Company or your employment
is terminated by the Company for Cause one (1) year after the Effective Date,
you agree to repay the entire unvested gross amount of the Cash Sign-On Bonus to
the Company. If you voluntarily terminate your employment with the Company or
your employment is terminated by the Company for Cause before the first
anniversary of the Effective Date, you agree to repay the entire gross amount of
the Cash Sign-On Bonus to the

 

Page 2 of 16



--------------------------------------------------------------------------------

  Company. The reimbursement will be made by certified or bank check no later
than thirty (30) days following your Termination Date. In the event of a
repayment, the Company will make appropriate adjustments to your tax
withholdings, reflecting the fact of said repayment.

 

  iv.

Sign-On Equity Award. In addition to the award of Stock described by Section 5
(d) (i) below, and in consideration of equity interest and other losses you may
occur because of leaving your current position, the Company will offer to you
thirty thousand (30,000) Stock Options, subject to Board approval.

 

  (c)

Annual Performance Bonus. For each calendar year of the Employment Term, you
will be eligible to receive an annual performance bonus (“Annual Performance
Bonus”) from the Company, with an amount of such bonus equal up to forty five
percent (45%) of your Base Salary and a multiplier on Annual Target of 0.7 to
1.5x. You are eligible to earn a prorated Annual Performance Bonus for your
individual contribution and the Company’s performance between the Effective Date
and December 31, 2019. Your Annual Performance Bonus will be based on
achievement of individual and/or Company performance goals that are established
by the Board in its sole discretion at the beginning of each calendar year.
Following the close of each calendar year, the Board shall determine whether you
have earned an Annual Performance Bonus, and the amount of any such bonus, based
on the goals established at the beginning of the year. Payment of the Annual
Performance Bonus is expressly conditioned upon your employment with the Company
on the date the Annual Performance Bonus is paid, except as provided in
paragraph 6(e) below and as provided in paragraph 6(d) in case of Termination
Without Cause (as defined in paragraph 9 and conditions detailed in paragraph
7). The Annual Performance Bonus will be paid within seventy-five (75) days
after the end of the calendar year to which it relates. Your target Annual
Performance Bonus will be subject to periodic review and adjustment by the
Board, in its sole discretion, from time to time.

 

  (d)

Equity Award.

 

  (i)

Not later than thirty days after the Effective Date, subject to Board approval,
you will be granted a stock option (the “Option”) to purchase up to 150,000
shares of the Company’s Common Stock, pursuant to the Company’s Stock Incentive
Plan (the “Plan”).

 

  (ii)

You will be eligible to participate in and receive additional stock option or
equity award grants under the Company’s equity incentive plan from time to time
in the sole discretion of the Board, and in accordance with the terms and
conditions of such plans.

 

Page 3 of 16



--------------------------------------------------------------------------------

  (e)

Executive Benefits Package. You will be entitled during your employment to
participate in the Company’s Executive Benefits Package. The Company’s
“Executive Benefits Package” means those benefits (including benefits for which
substantially all of the employees of the Company are from time to time
generally eligible), as determined from time to time by the Company’s Board of
Directors (the “Board”). The Company reserves the right to amend or cancel any
employee benefit plans, programs, or practices at any time in its sole
discretion, subject to the terms of the employee benefit plan and applicable
law.

 

  (f)

Vacation. During the Employment Period, you will be entitled to take paid
vacation pursuant to the Company’s existing policies regarding paid vacations.
You will be entitled to accrue twenty (20) days of paid vacation per calendar
year. Beginning on the Effective Date, your vacation time will accrue on a
monthly basis at a rate of 1.67 days per month. Vacation time that is not used
by you in the calendar year it accrues may be carried over to the next calendar
year, but you will cease to accrue additional vacation time beyond your annual
accrual (i.e., 20 days) in any calendar year until you have taken vacation and
your accrued vacation time has dropped below the maximum annual accrual of 20
days.

 

      

In addition, you will receive a one-time vacation grant of 5 days to be used
between the Effective Date and the first anniversary of the Effective Date.

 

6.

Termination Events.

Your employment with the Company will continue until terminated upon the
occurrence of any of the following events:

 

  (a)

Your death;

 

  (b)

Your Permanent Disability;

 

  (c)

Your written notice of your termination of your employment to the CEO;

 

  (d)

The termination of your employment by the Company at any time Without Cause (as
defined in paragraph 9) with the termination to take effect as determined by the
Company; or

 

  (e)

The termination of your employment by the Company For Cause (as defined in
paragraph 9), with the termination to take effect immediately upon written
notice by the Company to the Employee or upon a date determined by the Company.

 

Page 4 of 16



--------------------------------------------------------------------------------

7.

Consequences of Termination.

 

  (a)

Compensation upon Termination by Company—For Cause. Upon the termination of your
employment For Cause, you will cease to have any rights to Base Salary, bonus
awards, expense reimbursements, fringe benefits or any other compensation or
benefits of any nature, except that you will be entitled to receive any Base
Salary that has accrued but is unpaid, any reimbursable expenses that have been
incurred but are unpaid as of your Termination Date, which will be paid in
accordance with Company’s usual payroll procedures. (collectively, the “Accrued
Amounts”).

 

  (b)

Compensation upon Termination by Company—Not For Cause.

 

      

Upon the termination Without Cause of your employment provided for in paragraph
6(d), you will cease to have any rights to Base Salary, bonus awards, expense
reimbursements, fringe benefits or any other compensation or benefits of any
nature, except that you will be entitled to receive the Accrued Amounts and
Annual Performance Bonus on a prorata temporis basis.

 

  (c)

Compensation upon Termination—By You. Upon your voluntary termination of your
employment provided for in paragraph 6(c), you will cease to have any rights to
Base Salary, bonus awards, expense reimbursements, fringe benefits or any other
compensation or benefits of any nature, except that you will be entitled to
receive the Accrued Amounts.

 

  (d)

Compensation Upon Termination—Death or Permanent Disability. In the event your
employment is terminated because of death or Permanent Disability, you will
cease to have any rights to Base Salary, bonus awards, expense reimbursements,
fringe benefits or any other compensation or benefits of any nature, except that
you will be entitled to receive the Accrued Amounts. In the event your
employment is terminated as a result of your death, your spouse or, if you are
not married at the time of your death, your estate will be entitled to the
Accrued Amounts.

 

8.

Competitive Activity: Confidentiality: Non-Solicitation: Discoveries and
Inventions: Works Made for Hire.

 

  (a)

Acknowledgements and Agreements. You hereby acknowledge and agree that in the
performance of your duties to the Company, you will be brought into frequent
contact with existing Customers and Potential Customers of the Company
throughout the world. You agree that trade secrets and confidential information
of the Company, more fully described in subparagraph 8(e)(i), gained by you
during your association

 

Page 5 of 16



--------------------------------------------------------------------------------

  with the Company, have been developed by the Company through substantial
expenditures of time, effort and money and constitute valuable and unique
property of the Company. You further understand and agree that the foregoing
makes it necessary for the protection of the Company’s Business that you do not
compete with the Company during your employment with the Company and that you do
not compete with the Company for a reasonable period thereafter, as further
provided in the following subparagraphs.

 

  (b)

Competitive Activity.

 

  (i)

While employed by the Company, and for a period of one (1) year following your
Termination Date, you are obligated to provide notice to Calyxt of future
activity and responsibilities (as provided for in subparagraph 8(b)(ii)) prior
to starting a new position. Upon receipt of such notice, the Company will have a
10-day window to exercise a non-compete for a period not to exceed 12 months
from the Termination Date. In such event, and only if your employment terminates
“Not For Cause”, the Company will pay you, during the 12-month period, your base
salary according to the Company payroll schedule less applicable withholdings,
so long as you are not otherwise employed. In the event you breach this clause,
you agree to reimburse immediately all non-compete payments you received from
the Company. You agree and understand that should the Company exercise its
non-compete option under this subparagraph, you will be bound by the terms of
this Competitive Activity/non-compete provision, even if you are terminated for
cause or you voluntary terminate, and thus do not receive the non-compete
payments described herein.

 

  (ii)

Direct or Indirect Competition. For the purpose of subparagraph 8(b)(i) but
without limitation thereof, you will be in violation thereof if you engage in
any or all of the activities set forth therein directly as an individual on your
own account, or indirectly as a partner, joint venturer, employee, agent,
salesperson, consultant, officer and/or director of any firm, association,
partnership, corporation or other entity, or as a stockholder of any corporation
in which you or your spouse, child or parent owns, directly or indirectly,
individually or in the aggregate, more than five percent of the outstanding
stock.

 

  (iii)

If it is judicially determined that you have violated subparagraph 8(b)(i), then
the period applicable to each obligation that you have been determined to have
violated will automatically be extended from the date of judicial determination
by a period of time equal in length to the period during which such violation(s)
occurred.

 

  (c)

The Company. For purposes of this subparagraph 8(c), the Company will include
any and all direct and indirect subsidiary, parent, affiliated, or related
companies of the Company for which you worked or had responsibility at the time
of termination of your employment and at any time during the two-year period
prior to such termination.

 

Page 6 of 16



--------------------------------------------------------------------------------

  (d)

Non-Solicitation.

 

  (i)

Of Customers. You will not directly or indirectly at any time during the period
of your employment or for a period of twenty-four (24) months following your
Termination Date, directly or indirectly, solicit, divert, or take away or
supervise any other person, firm, or other entity in soliciting, diverting, or
taking away any Customer or Prospective Customer of the Company for the purpose
of selling, performing or providing Business Services to that Customer or
Prospective Customer.

 

  (ii)

Of Employees. You will not, directly or indirectly, at any time during the
period of your employment or for a period of twenty-four (24) months following
your Termination Date solicit, hire, employ, engage, affiliate with for profit,
retain (or assist any other person or entity in soliciting, hiring, employing,
engaging, affiliating for profit or retaining) any person who was a Company
employee or consultant or independent contractor at any time during the one
(1)-year period prior to your soliciting, hiring, employing, engaging,
affiliating for profit or retaining, whether for your benefit or the benefit of
any other person or organization other than the Company, or solicit, induce, or
encourage any such person to terminate or leave the Company’s employ,
engagement, or other remunerative relationship with the Company. You acknowledge
that this covenant is necessary to enable the Company to maintain a stable
workforce and remain in business.

 

  (g)

Confidentiality.

 

  (i)

You will keep in strict confidence, and will not, directly or indirectly, at any
time, during or after your employment with the Company, disclose, furnish,
disseminate, make available or, except in the course of performing your duties
of employment, use any trade secrets or confidential business and technical
information of the Company or its Customers, suppliers or vendors, without
limitation as to when or how you may have acquired such information. Such
confidential information will include, without limitation, all information
belonging to the Company, its affiliates, subsidiaries, or any other person or
entity that has entrusted information to the Company in confidence, technology,
computer programs or programming, systems, software, software codes, designs,
data bases, trade secrets, know-how, research, methods, manuals, records,
product or service ideas or plans, work-in-progress, results, algorithms,
inventions, developments, original works of authorship, discoveries,
experimental processes, experimental results,

 

Page 7 of 16



--------------------------------------------------------------------------------

  unpublished patent applications, laboratory notebooks, processes, formulas,
investigation or research techniques, engineering designs and drawings, hardware
configuration information, regulatory information, medical reports, clinical
data and analysis reagents, cell lines, biological materials, chemical formulas,
financial information including but not limited to price lists, pricing
methodologies, cost data, financial forecasts, historical financial data, and
budgets, marketing information, including but not limited to market share data,
marketing plans, licenses, business plans, lists of the needs and preferences of
Customers and Prospective Customers, promotional materials, training courses and
other training and instructional materials, vendor and product information, all
agreements with third parties and terms of agreements, transactions and
potential transactions, negotiations, information relating to employees and
consultants of the Company, including names, contact information, and expertise,
lists of or information relating to suppliers and vendors and other business
information disclosed by the Company {whether by oral, written, graphic or
machine-readable format) which confidential information is designated in writing
to be confidential or proprietary, or if given orally, is confirmed in writing
as having been disclosed as confidential or proprietary within a reasonable time
{not to exceed 30 days after the oral disclosure), or which information would,
under the circumstances appear to a reasonable person to be confidential or
proprietary.

 

  (ii)

You specifically acknowledge that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
your mind or memory and whether compiled by the Company, and/or you, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and your use of such information during your employment with
the Company {except in the course of performing your duties and obligations to
the Company) or after the termination of your employment will constitute a
misappropriation of the Company’s trade secrets.

 

  (iii)

The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit

 

Page 8 of 16



--------------------------------------------------------------------------------

  or other proceeding, if such filing is made under seal. In addition, the DTSA
provides that an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

 

  (iv)

You agree that upon termination of your employment with the Company, for any
reason, you will return to the Company, in good condition, all property of the
Company, including without limitation, the originals and all copies of any
documents in whatever form (electronic, hard copy, etc.) or materials which
contain, reflect, summarize, describe, analyze or refer or relate to any items
of information listed in subparagraph 8(e)(i) of this Letter. You agree that all
confidential information, as listed in subparagraph 8(e)(i) of this Letter is
the sole property of the Company and you have no right, title or interest to
this property. In the event that such items are not so returned, the Company
will have the right to charge you for all reasonable damages, costs, attorneys’
fees and other expenses incurred in searching for, taking, removing and/or
recovering such property.

 

  (v)

Notwithstanding the above, you will have no liability to the Company with regard
to any confidential information you can prove was in the public domain at the
time it was disclosed or entered the public domain through no fault of yours.

 

  (h)

Discoveries and Inventions; Work Made for Hire.

 

  (i)

You agree that upon conception and/or development of any idea, discovery,
invention, improvement, software, writing or other material or design that:
(A) relates to the business of the Company, or (B) relates to the Company’s
actual or demonstrably anticipated research or development, or (C) results from
any work performed by you for the Company, you will assign to the Company the
entire right, title and interest in and to any such idea, discovery, invention,
improvement, software, writing or other material or design. (together,
“Discoveries and Inventions”) Subject to the requirements of applicable state
law, if any, you understand that Discoveries and Inventions will not include,
and the provisions of this Letter will not apply to any idea, discovery,
invention, improvement, software, writing or other material or design that
qualifies fully for exclusion under the provisions of applicable state law. You
also agree that any idea, discovery, invention, improvement, software, writing
or other material or design that relates to the business of the Company or
relates to the Company’s actual or demonstrably anticipated research or
development which is

 

Page 9 of 16



--------------------------------------------------------------------------------

  conceived or suggested by you, either solely or jointly with others, within
one year following termination of your employment under this Letter or any
successor agreements will be presumed to have been so made, conceived or
suggested in the course of such employment with the use of the Company’s
equipment, supplies, facilities, and/or trade secrets.

 

  (ii)

You agree that during your employment, and for one year after termination of
your employment under this Letter or any successor agreements, you will disclose
immediately and fully to the Company any Discovery and Invention conceived, made
or developed by you solely or jointly with others. The Company agrees to keep
any such disclosures confidential. You also agree to record descriptions of all
work in the manner directed by the Company, agree that all such records and
copies, samples and experimental materials will be the exclusive property of the
Company, and agree not to remove these records from the Company’s place of
business except as expressly permitted by Company policy which may, from time to
time, be revised at the sole election of the Company for the purpose of
furthering the Company’s business. You agree that at the request of and without
charge to the Company, but at the Company’s expense, you will execute a written
assignment of the idea, discovery, invention, improvement, software, writing or
other material or design to the Company and will assign to the Company any
application for letters patent or for trademark registration made thereon, and
to any common-law or statutory copyright therein; and that you will do whatever
may be necessary or desirable to enable the Company to secure any patent,
trademark, copyright, or other property right therein in the United States and
in any foreign country, and any division, renewal, continuation, or continuation
in part thereof, or for any reissue of any patent issued thereon. In the event
the Company is unable, after reasonable effort, and in any event after ten
business days, to secure you signature on a written assignment to the Company of
any application for letters patent or to any common-law or statutory copyright
or other property right therein, whether because of your physical or mental
incapacity or for any other reason whatsoever, you irrevocably designate and
appoint the General Counsel of the Company as your attorney-in-fact to act on
your behalf to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of such letters
patent, copyright or trademark. Any assignment of the rights to an idea,
discovery, invention, improvement, software, writing or other material or design
includes all rights of attribution, paternity, integrity, modification,
disclosure and withdrawal, any other rights throughout the world that may be
known or referred to as “moral rights.’’ “artists rights,” “droit moral,” or the
like. (“Moral Rights”) To the extent that Moral Rights cannot be assigned under
applicable law, you hereby waive and agree not to enforce any and all Moral
Rights, including, without limitation, any limitation on subsequent
modification, to the extent permitted under applicable law.

 

Page 10 of 16



--------------------------------------------------------------------------------

  (iii)

You acknowledge that, to the extent permitted by law, all work papers, reports,
documentation, drawings, photographs, negatives, tapes and masters therefor,
prototypes and other materials (hereinafter, “items”), including without
limitation, any and all such items generated and maintained on any form of
electronic media, generated by you during your employment with the Company will
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items will belong to the Company. The item will
recognize the Company as the copyright owner, will contain all proper copyright
notices, e.g., “(creation date), All Rights Reserved,” and will be in condition
to be registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

 

  (i)

Communication of Contents of Letter. While employed by the Company and for one
year thereafter, you will communicate the contents of paragraph 8 of this Letter
to any person, firm, association, partnership, corporation or other entity that
you intend to be employed by, associated with, or represent.

 

  (j)

Confidentiality Agreements. You agree that you will not disclose to the Company
or induce the Company to use any secret or confidential information belonging to
your former employers. Except as indicated, you warrant that you are not bound
by the terms of a confidentiality agreement or other agreement with a third
party that would preclude or limit your right to work for the Company and/or to
disclose to the Company any ideas, inventions, discoveries, improvements or
designs or other information that may be conceived during employment with the
Company. You agree to provide the Company with a copy of any and all agreements
with a third party that preclude or limit your right to make disclosures or to
engage in any other activities contemplated by your employment with the Company.

 

  (k)

Relief. You acknowledge and agree that the remedy at law available to the
Company for breach of any of your obligations under this Letter would be
inadequate. You therefore agree that, in addition to any other rights or
remedies that the Company may have at law or in equity, temporary and permanent
injunctive relief may be granted in any proceeding which may be brought to
enforce any provision contained in subparagraphs 8(b), 8(d), 8(e), 8(f), 8(9)
and 8(h) inclusive, of this Letter, without the necessity of proof of actual
damage or the need to post a bond.

 

  (I)

Reasonableness. You acknowledge that your obligations under this paragraph 8 are
reasonable in the context of the nature of the Company’s Business and the
competitive injuries likely to be sustained by the Company if you were to
violate such obligations. You further acknowledge that this Letter is made in
consideration of, and is adequately supported by the agreement of the Company to
perform its obligations under this Letter and by other consideration, which you
acknowledge constitutes good, valuable and sufficient consideration.

 

Page 11 of 16



--------------------------------------------------------------------------------

9.

Definitions.

 

  (a)

“Customer’’ means any client, customer or account, including, but not limited to
any person, firm, corporation, association or other business entity of any kind
to which the Company has provided or is providing products or services.

 

  (b)

“Company’s Business” means the research, development, and/or commercialization
of products and services based on gene-editing technologies in the field of
agriculture, food and plant sciences, which is to be construed to include all
research, development, and/or commercialization of products and services as may
hereinafter evolve within the gene editing field or is in planning or
developmental stages at the Company.

 

  (c)

“Permanent Disability” means that, because of accident, disability, or physical
or mental illness, you are incapable of performing your duties to the Company or
any subsidiary, as determined by the Board. Notwithstanding the foregoing, you
will be deemed to have become incapable of performing your duties to the Company
or any subsidiary, if you are incapable of so doing for (i) a continuous period
of 90 days and remain so incapable at the end of such 90 day period or
(ii) periods amounting in the aggregate to 180 days within any one period of 365
days and remain so incapable at the end of such aggregate period of 180 days.

 

  (d)

“Prospective Customer’’ means any prospective client, customer or account,
including, without limitation, any person, firm, corporation, association or
other business entity of any kind with which the Company had any negotiations or
substantial discussions regarding the possibility of providing products or
services within the one (1) year period preceding your Termination Date

 

  (e)

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and any guidance issued thereunder.

 

  (f)

“Termination Date” means the effective date of your termination of employment
with the Company.

 

  (g)

“Termination For Cause” means the termination by the Company of your employment
with the Company or any subsidiary as a result of (i) your conviction of or plea
of guilty or nolo contendere to a crime that constitutes a felony or a crime
that constitutes a misdemeanor involving moral turpitude; (ii) your engagement
in an act of fraud, dishonesty, or unauthorized disclosure of Confidential
Information (as defined in this Letter); (iii) your willful failure or refusal
to comply with any valid and legal directive of the Board of Directors or the
CEO; (iv) your gross negligence or willful misconduct with respect to the
Company or any subsidiary or affiliate of the Company; (v) your failure or
refusal to perform your duties and responsibilities as Chief Financial Officer,

 

Page 12 of 16



--------------------------------------------------------------------------------

  (other than such failure resulting from incapacity due to physical or mental
illness) which is not cured within five (5) days after written notice thereof to
you; (vi) your material failure to comply with the Company’s written policies or
rules, as they may be in effect from time to time during your employment, which
is not cured within five (5) days after written notice thereof to you;
(vii) your willful misconduct which has, or can reasonably expected to have, a
direct and material adverse monetary effect on the Company or (viii) your
material breach of this Letter or any other agreement with the Company, which is
not cured within thirty (30) days after written notice thereof to you.

 

  (h)

“Termination Without Cause” means the termination by the Company of your
employment with the Company for any reason other than a termination for
Permanent Disability, death, or a Termination for Cause.

 

10.

Section 409(A).

 

  {a)

General Compliance. This Letter is intended to comply with Section 409(A) or an
exemption thereunder and will be construed and administered in accordance with
Section 409(A). Notwithstanding any other provision of this Letter, payments
provided under this Letter may only be made upon an event and in a manner that
complies with Section 409(A) or an applicable exemption. Any payments under this
Letter that may be excluded from Section 409(a) either as separation pay
provided due to an involuntary separation from service or as a short-term
deferral will be excluded from Section 409(A) to the maximum extent possible.
For purposes of Section 409(A), each installment payment provided under this
Letter will be treated as a separate payment. Any payments to be made under this
Letter upon a termination of employment will only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Letter comply with Section 409A and in no event will the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by you on account of non-compliance with Section 409A.

 

  (b)

Specified Employees. Notwithstanding any other provision of this Letter, if any
payment or benefit provided to you in connection with your termination of
employment is determined to constitute “non-qualified deferred compensation”
within the meaning of Section 409A and you are determined to be a “specified
employee” at that time as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit will not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the “Specified Employee Payment
Date”) or, if earlier, on your death. The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date (and
interest on such amounts calculated based on the applicable federal rate
published by the Internal Revenue Service for the month in which your separation
from service occurs shall be paid to the you in lump sum on the specified
Employee Payment date and thereafter, any remaining payments will be paid
without delay in accordance with their original schedule.

 

Page 13 of 16



--------------------------------------------------------------------------------

11.

Representations. As of the Effective Date, you represent and warrant to the
Company that:

 

  (a)

Your acceptance of employment with the Company and your performance of the
duties and responsibilities under this Letter will not conflict with or result
in a violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or otherwise bound.

 

  (b)

Your acceptance of employment with the Company and the performance of your
duties and responsibilities under this Letter will not violate any
non-solicitation, non-competition or other similar covenant or agreement of a
prior employer.

 

12.

Survival. Upon the termination of this Letter, the respective rights and
obligations of the parties hereto will survive this termination to the extent
necessary to carry out the intention of the parties to this Letter.

 

13.

Taxes. The Company may withhold from any amounts payable under this Letter all
federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling. Notwithstanding any other
provision of this Letter, the Company will not be obligated to guarantee any
particular tax result for you with respect to any payment provided to you
hereunder, and you will be responsible for any taxes imposed on you with respect
to any such payment.

 

14.

Notices. Any notice provided for in this Letter will be in writing, with a copy
to respective individual email addresses, and will be either personally
delivered, sent by reputable overnight carrier or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:

Notices to You:

Mr. Bill Koschak

***************

***************

Notices to the Company:

Mr. Jim Blome, CEO

Calyxt, Inc.

2800 Mount Ridge Road

Roseville, MN 55113

 

Page 14 of 16



--------------------------------------------------------------------------------

or such other address or to the attention of such other person as the recipient
party will have specified by prior written notice to the sending party. Any
notice under this Letter will be deemed to have been given when so delivered.

 

15.

Severability. Whenever possible, each provision of this letter will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Letter is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability will
not affect any other provision, but this Letter will be reformed, construed and
enforced as if such invalid or unenforceable provision had never been contained
herein. Should a determination be made by the Court designated in paragraph 20
hereof that the character, duration, or geographical scope of paragraph 8 of the
Letter is unreasonable in light of the circumstances as they then exist, then it
is the intention and the agreement of the parties to the letter that the
provision be construed by the Court in such a manner as to impose only those
restrictions on the parties that are reasonable in light of the circumstances as
they then exist and as are necessary to assure the parties of the intended
benefit of the Letter. If, in any judicial proceeding, the Court refuses to
enforce all of the separate provisions included in the Letter because, taken
together, they are more extensive than necessary to assure the parties of the
intended benefit of the Letter, those provisions which, if eliminated, would
permit the remaining separate provisions to be enforced in such proceeding,
will, for the purpose of such proceeding, be deemed eliminated from the Letter.

 

16.

Complete Agreement. This Letter embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

 

17.

Counterparts. This Letter may be executed in separate counterparts, each of
which will be deemed to be an original and both of which taken together will
constitute one and the same agreement.

 

18.

Successors and Assigns. This Letter will bind and inure to the benefit of and be
enforceable by you, the Company and your and the Company’s respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. You hereby consent to the assignment
by the Company of all of its rights and obligations hereunder to any successor
to the Company by merger or consolidation or purchase of all or substantially
all of the Company’s assets, provided such transferee or successor assumes the
liabilities of the Company hereunder.

 

Page 15 of 16



--------------------------------------------------------------------------------

19.

Governing Law. This Letter will be governed by, and construed in accordance
with, the internal, substantive laws of the State of Minnesota. You agree that
the state and federal courts located in the State of Minnesota, without regard
to or application of conflict of laws principles, will have jurisdiction in any
action, suit or proceeding against you based on or arising out of this Letter
and you hereby: (a) submit to the personal jurisdiction of such courts;
(b) consent to service of process in connection with any action, suit or
proceeding against you; and (c) waive any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction,
venue or service of process.

 

20.

Amendment and Waiver. The provisions of this Letter may be amended or waived
only with the prior written consent of you and the Company, and no course of
conduct or failure or delay in enforcing the provisions of this Letter will
affect the validity, binding effect or enforceability of this Letter.

 

21.

Acknowledgement of Full Understanding. I acknowledge and agree that I have fully
read and understand this Letter, and I have had the opportunity to ask questions
and consult with an attorney of my choice before signing this Letter.

If these terms are acceptable to you, please sign and date this Letter in the
appropriate space below and return it to me as soon as possible. We look forward
to you becoming a part of our team.

Please call me with any questions.

 

Sincerely, /s/ Jim Blome Jim BLOME, CEO

 

Date: 12/19/2018

 

Agreed and Accepted: /s/ William Koschak William Koschak

 

Date: 12/21/2018

 

Page 16 of 16